Title: To Benjamin Franklin from Arthur Lee, 26 June 1779
From: Lee, Arthur
To: Franklin, Benjamin


Paris June 26th 1779.
Mr A. Lee returns his Compts to Dr. Franklin; & will have the honor of waiting upon him on the 5th. of July.
Mr Lee will be very much obligd to Dr. Franklin, if he will order an authenticated copy to be made for him, of the Letter, from the Commissioners, to Count de Vergennes, on the agreement with Hortalez & Co., dated Passi Sepr. 10th. 1778 with a copy of his Excellency’s answer which Mr. Lee does not remember to have seen.
 
Notation: A Lee. Paris 26. juin 1779.
